     Case 1:20-cv-00174-DAD-BAM Document 8 Filed 04/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    DAVID PHILLIPS-KERLEY,                             Case No. 1:20-cv-00174-DAD-BAM
10                        Plaintiff,                     ORDER GRANTING STIPULATION FOR
                                                         EXTENSION OF TIME TO RESPOND TO
11            v.                                         COMPLAINT
12    FRESNO CREDIT BUREAU d/b/a                         (Doc. 7)
      CREDITORS BUREAU USA; and LAW
13    OFFICE OF JOHN D. SUHR,
14                        Defendants.
15

16

17          Currently before the Court is a stipulation to extend time for Defendants Fresno Credit
18   Bureau d/b/a Creditors Bureau USA and Law Office of John D. Suhr (“Defendants”) to respond
19   to Plaintiff’s complaint. (Doc. 7.) In the stipulation, the parties report that the complaint was
20   served on February 18, 2020, and they initially agreed to a 28-day extension of time for
21   Defendants to respond, making Defendants’ response due on April 7, 2020. The parties explain

22   that Defendants require additional time to respond due to the COVID-19 pandemic, related stay-

23   at-home orders and Mr. Suhr’s hospitalization in the ICU and quarantine through April 1, 2020.

24   Defendants believe that with the current projections regarding COVID-19 they will be able to

25   respond by May 5, 2020. (Id.)

26          The Court has considered the record in this case and cannot ascertain from the docket

27   either the date of service of the complaint or the deadline for Defendants’ response to the

28   complaint. Plaintiff has not filed a proof of service and the parties did not file their initial 28-day
                                                         1
     Case 1:20-cv-00174-DAD-BAM Document 8 Filed 04/15/20 Page 2 of 2

 1   stipulation pursuant to the requirements of Local Rule 144(a). L.R. 144(a) (“an initial stipulation
 2   extending time for no more than twenty-eight (28) days to respond to a complaint . . . may be filed
 3   without approval of the Court if the stipulation is signed on behalf of all parties who have
 4   appeared in the action and are affected by the stipulation”) (emphasis added). The parties

 5   additionally filed the instant stipulation on April 14, 2020, after the apparent agreed-upon

 6   deadline for Defendants’ response had elapsed. See L.R. 144(d) (“Requests for Court-approved

 7   extensions brought on the required filing date for the pleading or other document are looked upon

 8   with disfavor.”). Nonetheless, based on the inherent difficulties resulting from the COVID-19

 9   pandemic and stay-at-home orders, the hospitalization and subsequent quarantine of Mr. Suhr,

10   and in the interest of justice, the Court finds that the parties’ request is warranted and supported

11   by good cause.

12          Accordingly, IT IS HEREBY ORDERED that the parties’ stipulation to extend the time

13   for Defendants to respond to the complaint is GRANTED. Defendants’ response to the complaint

14   shall be filed and served on or before May 5, 2020.
     IT IS SO ORDERED.
15

16      Dated:     April 15, 2020                              /s/ Barbara    A. McAuliffe             _
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
